People v Taveras (2020 NY Slip Op 00543)





People v Taveras


2020 NY Slip Op 00543


Decided on January 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2020

Friedman, J.P., Webber, Kern, González, JJ.


4441/04 10898

[*1] The People of the State of New York, Respondent,
vJuan Taveras, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Arthur H. Hopkirk of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Order, Supreme Court, New York County (Rena K. Uviller, J.), entered on or about May 9, 2013, which adjudicated defendant a risk level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 20 points for defendant's unsatisfactory conduct while confined. Based on our own review of the entire record (see People v Larkin, 66 AD3d 592, 593 [1st Dept 2009], lv denied 14 NY3d 704 [2010], we find that clear and convincing evidence established the underlying facts of the disciplinary infraction at issue.
In any event, regardless of whether defendant's correct point score is 135 or 115 points, he remains a level three offender, and we find no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). There were no mitigating factors that were not adequately taken into account by the risk assessment instrument, or outweighed by the extent and egregiousness of the underlying crimes, which are summarized in the decision on defendant's criminal appeal (People v Taveras, 12 NY3d 21, 23-24 [2009]).
We have considered and rejected defendant's remaining arguments, including his request for a remand for further proceedings.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2020
CLERK